               Case 1:19-mc-51081-TLL ECF No. 23, PageID.282 Filed 09/13/19 Page 1 of 6

                                                                            AUSA:          AncaPop                               Telephone: (989) 895-5712
AO 93 (Rev. I 1/13) Search and Seizure Warrant                   Special Agent:            Bryan Butler                          Telephone: (989) 892-6525


                                                                                                                                           Filed: 09/13/2019
                                            UNITED STATES DISTRICT COURT
                                                                         for the                                                          Time: 10:25:34 am
                                                               Eastern District of Michigan                                                U.S. District Court
                                                                                                                                        Eastern District of MI
                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )                                                                   Bay City
               or identify the person by name and address)                      )       Case No.     l:19-mc-51081 -5
      3734 FORTUNE BLVD., SAGINAW, MICfllGAN                                    )                    Judge: Ludington, Thomas L.
                                                                                )                    Filed: 07-24-2019
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern            District of            Michigan
(identify the person or describe the property to be searched and give its location):
                                                                                                          I hereby certify that the foregoing is a certified copy
                                                                                                          of the original on file in this office.
Attachment A
                                                                                                          Clerk, U.S. District Court
                                                                                                          Eastern District of Michigan

                                                                                                          By: s/ Kristen Castaneda
                                                                                                              Deputy

        I find that the affidavit(s), or any recorded te:;timony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




         YOU ARE COMMANDED to execute this warrant on or before August 7, 2019                        (not to exceed 14 days)
      Ii] in the daytime 6:00 a.m. to I 0:00 p.m.             D
                                                  at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                                       (United States Magistrate Judge)

      0  Pursuant to 18 U.S.C. § 3 l03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate box)
     LJ for __ days (not to exceed 30)            D
                                               until, the facts justifying, the later specific date of

                                                                                         ·/ J ~~
                                                                                         ~~udge 's signature
Date and time issued:         July 24. 2019       11 :07 am


City and state:       Bay City, Michigan                                               Patricia T. Morris                  U.S. Magistrate Judge
                                                                                                               Printed name and title
Case 1:19-mc-51081-TLL ECF No. 23, PageID.283 Filed 09/13/19 Page 2 of 6




                                     ATTACHMENT A
                                   Location to be searched


3734 Fortune Blvd, Saginaw, Michigan 48603, more fully described as a brown single story
building attached to a larger building. The building is located on the east side of Fortune Blvd.
north of Christy Way N. On the exterior of the building facing Fortune Blvd. is a sign which has
the "SSI" logo and the words "survey solutions, inc ... " Below the SSI sign is a sign that reads
"Eurich Home Improvement." To the right of the signage, on the edge of the side of the building
facing Fortune Blvd are the number "3734." The Southside of the building has two doors.
Above the two doors is additional "SSI" signage with the "SSf' logo.
All building, structures and containers on the property located at3734 Fortune Blvd, Saginaw, MI
48603. All vehicles on the property used primarily by Jeffrey Bartlett, Brian Bartlett, Anthony
Thelen, Adam Ball, Courtney Stodalak or for the operation of Surveying Solutions, Inc.
(SSI), 2SI Developments, LLC (2SI), 3SI Building and Leasing, LLC (3SI), National
Elevation Certificates, LLC (NEC), or Southfield IT Group.




                                              27
Case 1:19-mc-51081-TLL ECF No. 23, PageID.284 Filed 09/13/19 Page 3 of 6




                                  ATTACHMENTB
The subject location shall be searched for the following records, whether stored in paper
or digital format, for Surveying Solutions, Inc., 2SI Developments, LLC, 3SI Building and
Leasing, LLC, National Elevation Certificates, LLC (NEC) and Southfield IT Group .
(hereinafter referred to as "Companies"):
   I. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub-contractor;

   2. Records pertaining to the Companies;

   3. Records pertaining to Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony
      Thelen, Adam Ball and Courtney Stodolak;

   4. Locked containers or safes wherein any of the above items may be located;

   5. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   6. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers .and tablets used principally for the operation of
      Companies;


     All of the above noted records may be stored on magnetic or electronic media
     including hard drives, diskettes, tapes, or other media in the form readable by
     computer. These records include media maintained as archive or backup copies.
     Also included in magnetic or electronic media are electronic data processing and
     storage devices, computers, and computer systems including central processing
     units, internal and peripheral storage devices such as fixed disks, external hard
     drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
     such as keyboards, printers, video display monitors, optical readers, and related
     communication devices such as modems. Computer equipment, as needed, is
     defined as follows:


         a. Hardware. Computer hardware consists of all equipment which can collect,
            analyze, create, display, convert, store, conceal, or transmit electronic,

                                          28
Case 1:19-mc-51081-TLL ECF No. 23, PageID.285 Filed 09/13/19 Page 4 of 6




            magnetic, optical, or similar computer impulses or data. Hardware includes,
            but it not limited to, any ·data processing devices; internal and peripheral
            storage devices; input/output devices (such as keyboards, printers,
            scanners); related communication devices (such as modems, cables, and
            connections, recording equipment, RAM or ROM units, acoustic couplers,
            automatic dialers, speed dialers); as well as any devices, mechanisms, or
            parts that can be used to restrict access to computer hardware (such as
            physical keys and locks),

        b. Software. Computer software is digital information which can be
           interpreted by a computer and any of its related components to direct the
           way they work. Software is stored in electronic, magnetic, optical, or other
           digital form. It commonly includes programs to run operating systems,
           applications, utilities, compilers, interpreters, and communication devices.

        c. Documentation. Computer related documentation consists of written,
           recorded, printed, or electronically stored material which explains or
           illustrates how to configure hardware, software, or related items.

        d. Handwritten or printed notes regarding passwords, finding the file or
           directory names of important data, operating the hardware or software,
           identifying the suspect's electronic or telephone connections with co-
           conspirators and victims, or finding login names or accounts.


     For any computer or storage medium whose seizure is otherwise authorized by this
     warrant, and any computer or storage medium that contains or in which is stored
     records or information that is otherwise called for by this warrant (hereinafter,
     "COMPUTER"):


        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the things described in this warrant were created, edited, or deleted, such as
           logs, registry entries, configuration files, saved usemames and passwords,
           documents, browsing history, user profiles, email, email contacts, "chat,"
           instant messaging logs, photographs, and correspondence;

        b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed to
           detect malicious software;



                                          29
Case 1:19-mc-51081-TLL ECF No. 23, PageID.286 Filed 09/13/19 Page 5 of 6




         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to crime under investigation and to the computer user;

         e. evidence indicating the computer user's state of mind as it relates to the
            crime under investigation;

         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;

         g. evidence of counter-forensic programs (and associated data) that are
            designed to eliminate data from the COMPUTER;

         h. evidence of the times the COMPUTER was used;

         1.   passwords, encryption keys, and other access devices that may be necessary
              to access the COMPUTER;

        J. documentation and manuals that may be necessary to access the
           COMPUTER or to conduct a forensic examination of the COMPUTER;

         k. records of or information about Internet Protocol addresses used by the
            COMPUTER;

         I. records of or information about the COMPUTER'S Internet activity,
            including firewall logs, caches, browser history and cookies, "bookmarked"
            or "favorite" web pages, search terms that the user entered into any Internet
            search engine, and records of user-typed web addresses;

        m. contextual information necessary to understand the evidence described in
           this attachment.


     As used above, the terms "records" and "information" includes all forms of
     creation or storage, including any form of computer or electronic storage (such as
     hard disks or other media that can store data) ; any handmade form (such as
     writing); any mechanical form (such as printing or typing); and any photographic
     form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
     pictures, or photocopies).


                                          30
           Case 1:19-mc-51081-TLL ECF No. 23, PageID.287 Filed 09/13/19 Page 6 of 6




AO 93 (Rev. 11 /1 3) Search and Seizure Warrant (Page 2)


                                                                          Return
Case No.:                               Date and time warrant executed :           Copy of warrant and inventory left with :
                                        0 ·7/J.' ) .XI -                           Lekt l\.t b                    chc
Inventory made in the presence of :            j,./. fx. .Ji .
[nventorv of the propertv taken and name ofanv person(s) seized:

 ~P        L°'rh·p           r , &.xiL
                                     <:,/Jt/ . ( 11/ d I~ _?,(/~ l,.~ u.n
j_   ph 011 €...    Alt.t.19 -11vtcr: 9~c 00.x1~~ 31.3 .5 3.3 SS-1



~\..;1' \Jt:.Y     Sc,/vJ1cin<; 111c. C!1ecl. A«:J1.s k h ·sl- /1/e o I &11l

i-lc,l,1rly KoJes/ £rnplCJyEe l,5+
~ur1tin5 ten                  A,euJ Acccx nf                         h !ck/'




                                                                       Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.
